Title: To George Washington from Joseph Reed, 29 August 1781
From: Reed, Joseph
To: Washington, George


                        
                            Sir
                            In Council Philada Aug. 29. 1781
                        
                        The Intelligence received by a Flag from Providence is so important that I consider not only a Matter of
                            Respect but of indispinsable Duty to forward it to your Excelly with all possible Dispatch.
                        The Prisoners (American Captains) say that in 24 Fathom Water they fell in with 14 British Men of War of the
                            Line under Admiral Drake, other Vessels made up the whole Squadron to 22 viz. Frigates & Bombketches. all bound to
                            New York. That fearing this Vessel would give Intelligence of their Arrival they kept her in Tow several Days but about 4
                            Days ago finding themselves so near their Port they let her go. It is generally supposed that they must be arrived by this
                            Time & it is probable your Excelly may have heard it more directly if so you will be so good as to excuse the
                            Trouble arising from my well meant Zeal.
                        We have given Col. Miles all the Assistance in our Power in the Execution of your Orders respecting
                            Transportation—& the like to the Officer sent by the Count de Rochambeau to establish a Hospital—We shall on all
                            Occasions exert ourselves to answer your Expectations & comply with your Desires. I have the Honor to be with the
                            greatest Respect Your Excellys most Obedt & very Hbble Servt
                        
                        
                            Jos: Reed President
                        
                        
                            P.S. The Captains are confident there are no Troops on board the Fleet except their usual Complement of
                                Marines—nor any Transports in Company.
                        

                    